 


109 HR 4130 IH: Sludge Disclosure Act of 2005
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4130 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require information on the contents of sludge to be provided to purchasers of the sludge and the public. 
 
 
1.Short titleThis Act may be cited as the Sludge Disclosure Act of 2005. 
2.Sludge information 
(a)AmendmentSubtitle G of the Solid Waste Disposal Act (42 U.S.C. 6971 et seq.) is amended by adding at the end the following new section: 
 
7011.Sludge informationAny person who sells or transfers sludge from a waste treatment plant for agricultural or related purposes shall— 
(1)quarterly compile information necessary to comply with paragraphs (2) and (3); 
(2)based on information compiled pursuant to paragraph (1), inform the purchaser or recipient of the identity of each major source of the waste, along with the volumetric percentage of the sludge received from each such source; 
(3)provide the information required under paragraph (2) to the community where the sludge will be used, through appropriate public notice mechanisms as required by the Administrator; and 
(4)provide to the purchaser or recipient, in writing or digital format the following disclaimer: In conducting risk assessment with respect to the use of this product for agricultural purposes, the Environmental Protection Agency did not consider all possible contaminants, local environmental conditions, synergistic and cumulative effects, and crop yield impacts... 
(b)Table of contents amendmentThe table of contents of the Solid Waste Disposal Act is amended by adding at the end of the items relating to subtitle G the following new item: 
 
 
Sec. 7011. Sludge information.  
 
